OPINION OF THE COURT
FLAHERTY, Justice.
On July 1, 1977, appellant, Reginald Marks, was convicted of third degree murder in connection with a fatal shooting *109following an altercation in the parking lot of a bar. Appellant presents three arguments on appeal: (1) that trial counsel was subject to a conflict of interest; (2) that the evidence was insufficient to sustain a third degree murder conviction; and (3) that appellant’s sentence reconsideration hearing was inadequate.
After careful review of the briefs and record, we have found these arguments to be without merit.
Judgment of sentence affirmed.
ROBERTS, J., concurs in the result.